SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1006
CA 14-02208
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, VALENTINO, AND WHALEN, JJ.


TREVA CHILDS, PLAINTIFF-APPELLANT,

                      V                                          ORDER

SHARON STERN-GERSTMAN, DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


LAW OFFICES OF WAYNE C. FELLE, P.C., WILLIAMSVILLE (WAYNE C. FELLE OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (ALAN J. DEPETERS OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered March 29, 2014. The order, among other things,
denied the motion of plaintiff for partial summary judgment against
defendant Sharon Stern-Gerstman.

     Now, upon reading and filing the stipulation of withdrawal signed
by the attorneys for the parties on September 2, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court